Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nass (3,635,529). Nass shows a wheel having all of the physical features as set forth in the above claims. 
	Per claim 5, Nass shows a wheel having a sheet metal rim 20 with outer flanges and bead seats, with a rim well 20a connected to the bead seat through retaining humps. A metal disc 12 includes a cover part formed as a plurality of spokes 14, and a connection part (namely the axially extending end portion of the spokes 14) protruding axially from the cover part. Recesses 16 are located in the connection part and angularly equidistantly spaced in the circumferential direction. The connection part of the spokes 14 is interference fitted with the radially inner surface of the rim 20, such that the rim 20 includes a plurality of deformed areas corresponding to the recesses 16, to rotationally and axially hold the rim 20 to the disc 12.

	Per claim 9, the deformed areas (corresponding to recesses 16) are located at the rim well 20a. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nass as applied to claims 5 and 9 above, and further in view of Grassi (WO 00/16927).
	Per claim 4, Nass shows the deformation areas of the rim 20 being located at the rim well 20a.
	Regarding claims 1-2 and 6, Nass does not disclose the connection between the rim 20 and disc 12 are connected together due to a magnetic pulse deforming the rim 20 into the recesses 16 of the disc 12. Grassi teaches the use of magnetic pulse deformation in interference fitting a rim to a disc to form a wheel, with the magnetic pulse also forming a weld between the rim and disc.
.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nass in view of Grassi as applied to claims 1, 4, and 6 above, and further in view of Bonafous (FR 2588511).
	Regarding claim 3, Nass (as modified by Grassi) does not show the deformed areas of the rim arranged at the outer bead seat. Figure 2 of Bonafous teaches such a configuration. Namely, a disc 2 includes a radially outer edge 6 that engages a rim 1, with deformed portions (generally at 18) of the rim 1 being located at the outer bead seat 3.  
	Therefore from this teaching, it would have been obvious to one of ordinary skill in the art to form the wheel of Nass as modified by Grassi in the configuration taught by Bonafous, as substitute equivalent configurations, dependent upon the desired aesthetics of the wheel, and to achieve predictable results (i.e. supporting a tire thereon in an airtight manner).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nass as applied to claims 5 and 9 above, and further in view of Bonafous. 
	Regarding claim 7, Nass does not show the deformed areas of the rim arranged at the outer bead seat. Figure 2 of Bonafous teaches such a configuration. Namely, a disc 2 includes a radially outer edge 6 that engages a rim 1, with deformed portions (generally at 18) of the rim 1 being located at the outer bead seat 3.  
	Regarding claim 8, Nass does not show the cover part of the disc 12 including a radially outer edge that cooperates with the outer flange of the rim 20 to define an outer flange profile of the wheel. Figure 4 of Bonafous teaches such a configuration. Namely, a disc 2 includes a radially outer edge 6 that cooperates with an outer flange 14 of a rim 1 to define the outer flange profile of the wheel. 
	Therefore from these teachings, it would have been obvious to one of ordinary skill in the art to form the wheel of Nass in either configuration taught by Bonafous, as substitute equivalent configurations, dependent upon the desired aesthetics of the wheel, and to achieve predictable results (i.e. supporting a tire thereon in an airtight manner).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any base reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617